Order entered October 12, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01371-CV

               KEITH WAGONER AND DARRON T. WILSON, Appellants

                                              V.

                            DALLAS TEXAS, ET AL, Appellees

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. TX-13-31197

                                          ORDER
       We GRANT appellant Keith Wagoner’s October 9, 2015 motion for time and ORDER

the amended brief be filed no later than November 2, 2015. Appellant is cautioned that no

further extensions may be granted absent exigent circumstances.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE